F I L E D
                                                                                                   United States Court of Appeals
                                                                                                           Tenth Circuit
                            UNITED STATES COURT OF APPEALS
                                                                                                            October 4, 2006
                                                 TENTH CIRCUIT                                           Elisabeth A. Shumaker
                                                                                                             Clerk of Court


 A B ’D U LLA H L. R . M U H A M M A D ,

              Plaintiff-A ppellant,
 v.                                                                                     No. 06-7021
 ROBERT BERRY, Unit M anager;                                             ( D .C . N o . C I V - 0 4 - 4 6 7 - F H S )
 JOH N TH OM AS; M ATT KNIGH T;                                                   (E. D . O klahoma)
 M IKE PRUITT, Unit M anager;
 B ILL W H ITE, Sargent; M IK E
 M ULLIN, W arden; and BOBBY
 B O O N E , D eputy D irector, D O C ,

              D efendants-A ppellees.




                                        ORDER AND JUDGM ENT*


B e f o r e H E N R Y , B R I S C O E , a n d O ’ B R I E N , C i r c u it J u d g e s .




          A f te r e x a m i n i n g t h e b r i e f s a n d a p p e l l a te r e c o rd , t h i s p a n e l h a s

determined unanimously that oral argument would not materially assist in

t h e d e t e r m in a t i o n o f t h i s a p p e a l . S e e F e d . R . A p p . P . 3 4 ( a ) ( 2 ) ; 1 0 t h C ir . R .



          *
             T h i s o r d e r a n d ju d g m e n t i s n o t b i n d i n g p r e c e d e n t, e x c e p t u n d e r t h e
d o c t r in e s o f l a w o f t h e c a s e , r e s j u d i c a t a , a n d c o l la t e r a l e s t o p p e l . T h e c o u r t
g e n e ra ll y d i s f a v o rs t h e c it a ti o n o f o r d e r s a n d ju d g m e n ts ; n e v e rt h e le s s , a n
o r d e r a n d j u d g m e n t m a y b e c i te d u n d e r t h e t e r m s a n d c o n d i ti o n s o f 1 0 t h C i r.
R . 36.3.
3 4 . 1 ( G ) . T h e c a s e is , th e re f o re , o r d e r e d s u b m itte d w ith o u t o r a l a r g u m e n t.

          P e t i t i o n e r A b ’ d u l l a h L a m a r R a s h id M u h a m m a d , a p r i s o n e r i n c u s t o d y

o f th e S t a te o f O k l a h o m a p r o c e e d i n g p r o s e , a p p e a l s t h e d is m i s s a l o f h is 4 2

U . S . C . § 1 9 8 3 c iv i l r i g h t s a c ti o n . W e e x e r c is e ju r i s d i c ti o n p u r s u a n t t o 2 8

U . S . C . § 1 2 9 1 a n d a f f ir m .

          M r . M u h a m m a d f il e d s u i t w i t h a f e l l o w p r i s o n e r , M i c h a e l H o r t o n , o n

O c to b e r 2 6 , 2 0 0 4 , a ll e g in g : 1 ) d e f e n d a n ts v i o l a te d th e ir E i g h t h A m e n d m e n t

r i g h t s b y s u b j e c ti n g t h e m t o c r u e l a n d u n u s u a l p u n i s h m e n t, d e m o n s t r a ti n g

deliberate indifference to their safety needs, and endangering their lives by

h o u s i n g t h e m w i t h o t h e r i n m a te s w h o w e r e a ll e g e d ly m e m b e r s o f th e

U n i v e r s a l A r ya n B r o t h e r h o o d ( “ U A B ” ) a n d t h e I n d i a n B r o t h e r h o o d ( “ I B H ” ) ;

2) defendants violated their First, Fourth, Fifth, Sixth, and Eighth

A m e n d m e n t r i g h t s b y p l a c in g t h e m i n d i s c ip l i n a r y s e g r e g a ti o n ; a n d 3 )

d e f e n d a n ts v i o l a te d th e ir F i r s t , F o u r t h , E i g h t h , a n d F o u r t e e n th A m e n d m e n t

rights by retaliating against plaintiffs. The defendants filed a M otion to

D i s m i s s / M o t i o n f o r S u m m a r y J u d g m e n t, w h i c h th e c o u rt t r e a te d a s a m o t i o n

f o r s u m m a ry ju d g m e n t s in c e it c o n s id e r e d m a tte r s o u ts id e th e c o u r t r e c o r d .

T h e d is t r i c t c o u r t g r a n te d th e d e f e n d a n ts ’ m o t i o n a n d d is m i s s e d th e c a s e f o r

f a il u r e to e x h a u s t a d m i n i s t r a ti v e r e m e d i e s p u r s u a n t t o t h e P r i s o n L i t i g a ti o n

R e f o r m A c t. O n ly M r. M u h a m m a d a p p e a ls .

          W e r e v ie w d e n o v o a d is m i s s a l f o r f a il u r e to e x h a u s t a d m i n i s t r a ti v e

                                                                 -2-
r e m e d i e s . J e r n i g a n v . S t u c h e ll , 3 0 4 F . 3 d 1 0 3 0 , 1 0 3 2 ( 1 0 t h C i r . 2 0 0 2 )

( c it a t i o n o m i t t e d ) . T h e P r is o n L i t i g a t io n R e f o r m A c t ( “ P L R A ” ) p r o v i d e s :

“ N o a c ti o n s h a ll b e b r o u g h t w i t h r e s p e c t t o p r i s o n c o n d it i o n s u n d e r s e c ti o n

1 9 8 3 o f th i s t i t l e , o r a n y o t h e r F e d e r a l l a w , b y a p r i s o n e r c o n f in e d in a n y

j a il , p r i s o n , o r o t h e r c o r r e c ti o n a l f a c i l i t y u n t i l s u c h a d m i n i s t r a ti v e r e m e d i e s

a s a r e a v a i l a b le a re e x h a u s t e d .” 4 2 U .S . C . § 1 9 9 7 e ( a ) . “ A n i n m a te w h o

b e g in s t h e g r i e v a n c e p r o c e s s b u t d o e s n o t c o m p l e te it i s b a r r e d f r o m

pursuing a § 1983 claim under PLRA for failure to exhaust his

a d m i n i s t r a ti v e r e m e d i e s .” J e r n i g a n , 3 0 4 F . 3 d a t 1 0 3 2 . S i m i l a r l y, a p r i s o n e r

does not exhaust his administrative remedies w hen he fails to properly

c o m p l e te th e g r i e v a n c e p r o c e s s o r c o r r e c t d e f ic ie n c ie s i n h i s g r i e v a n c e s . I d .

          W e h a v e r e v i e w e d t h e c o m p l e te r e c o r d o n a p p e a l a n d M r .

M u h a m m a d ’ s f i li n g s w i th t h i s c o u r t a n d c o n c l u d e t h a t th e d i s tr ic t c o u r t

p r o p e r l y d i s m i s s e d M r . M u h a m m a d ’ s c la im f o r f a ilu r e to e x h a u s t . A l t h o u g h

M r . M u h a m m a d f il e d s e v e ra l w r i t t e n c o m p l a in t s r e la ti n g t o h i s c la im s , h e

f a il e d to p r o p e r l y f o ll o w t h e p r i s o n ’ s g r i e v a n c e p r o c e d u re a n d to c o r r e c t

d e f ic ie n c ie s i n h i s g r i e v a n c e s , e v e n w h e n n o ti f ie d b y p r i s o n s t a f f a n d g iv e n

an opportunity to cure.

          The inmate grievance process requires an inmate to attem pt to

i n f o r m a ll y r e s o l v e a n is s u e b e f o r e f il i n g a w r i t t e n c o m p l a in t . I f in f o r m a l

r e s o l u t i o n i s u n s u c c e s s f u l, a n in m a te m a y f il e a R e q u e s t t o S t a f f ( “ R T S ” )

                                                                    -3-
form to the appropriate staff member detailing his complaint. If an inmate

i s d i s s a ti s f ie d w i t h t h e r e s p o n s e to t h e R T S , h e m a y f il e a n In m a te /O f f e n d e r

G r i e v a n c e R e p o r t F o r m ( “ g r i e v a n c e ” ), b u t h e m u s t a tt a c h a c o p y o f th e

p r e v i o u s ly s u b m i t t e d R T S t o t h e g r ie v a n c e . I f th e i n m a t e n e v e r r e c e i v e s a

r e s p o n s e to t h e R T S , t h e in m a te m a y f il e a g ri e v a n c e n o ti n g a n d p r o v i d i n g

e v id e n c e o f th e ig n o r e d R T S . I f a g r i e v a n c e is n o t r e s p o n d e d to o r r e s o l v e d

t o a n in m a te ’ s s a ti s f a c t i o n , t h e in m a te m a y f il e a n a p p e a l t o t h e

a d m i n i s t r a t i v e r e v i e w a u t h o r i t y. T h e a d m i n i s t r a t i v e r e v i e w p r o c e s s i s

e x h a u s t e d o n l y a f t e r th e i n m a t e h a s t a k e n a l l t h e s e s t e p s .

          M r . M u h a m m a d f il e d s e v e ra l g r i e v a n c e s t h a t w e r e r e tu r n e d to h i m f o r

f a il u r e to a tt a c h a p r e v io u s l y s u b m i t t e d R T S . T h e re tu r n e d g r i e v a n c e s n o t e d

t h e d e f i c ie n c y a n d d ir e c te d M r . M u h a m m a d to t h e p o li c y o u t l i n i n g

a p p r o p r i a te g r i e v a n c e p r o c e d u re . M r . M u h a m m a d a rg u e s o n a p p e a l t h a t h e

c o u l d n o t a t t a c h th e r e q u i r e d m a t e r i a l s b e c a u s e s t a f f i g n o r e d t h e s e R T S

c o m p l a in t s . H o w e v e r, M r . M u h a m m a d f a i l e d to p r o v i d e a n y e v id e n c e t h a t

h e e v e r a t t e m p t e d t o c u r e t h i s d e f i c i e n c y a n d r e s u b m i t th e g r i e v a n c e s o r t o

f o ll o w a p p r o p r i a te p r o c e d u re a n d f i l e a g ri e v a n c e n o ti n g t h a t t h e s u b m i t t e d

R T S f o r m s c o u l d n o t b e a t t a c h e d b e c a u s e t h e y h a d b e e n i g n o r e d . F i n a l l y,

M r . M u h a m m a d f a i l e d to p r o v i d e a n y e v id e n c e t h a t h e e v e r a p p e a l e d to t h e

a p p r o p r i a te a d m i n i s t r a ti v e r e v ie w a u th o r i t y. B e c a u s e M r . M u h a m m a d f a i l e d

t o p r o p e r ly f o l lo w t h e p r is o n ’ s g r i e v a n c e p r o c e d u r e a s to a n y o f h i s c la i m s ,

                                                                  -4-
h e h a s n o t e x h a u s t e d h i s a d m i n i s tr a t iv e r e m e d i e s a n d t h e d i s tr ic t c o u r t

p r o p e r l y d is m is s e d th e s u it.

          B a s e d o n th e f o re g o in g , w e A F F I R M th e d is tr ic t c o u r t ’ s o r d e r .


                                                                       E n t e r e d f o r th e C o u r t


                                                                       M a r y B e c k B r is c o e
                                                                       C ir c u it J u d g e




                                                                -5-